United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-1394
                                  ___________

Barry Michael Turner,                    *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
       v.                                * District Court for the Eastern
                                         * District of Arkansas.
Randall Morgan, Warden, Maximum          *
Security Unit, Arkansas Department of *           [UNPUBLISHED]
Correction; Steve Outlaw, Assistant      *
Warden, Maximum Security Unit,           *
Arkansas Department of Correction;       *
Rick Wimberly, Major, Maximum            *
Security Unit, Arkansas Department of *
Correction; Lawrence Henley, Captain, *
Maximum Security Unit, Arkansas          *
Department of Correction, originally     *
sued as Henley; Ronald Bailey,           *
Lieutenant, Maximum Security Unit,       *
Arkansas Department of Correction,       *
originally sued as Bailey; Sergeant      *
Lapisto, Maximum Security Unit,          *
Arkansas Department of Correction;       *
Paul Hudson, CO-I, Maximum Security *
Unit, Arkansas Department of             *
Correction; CO-I Wade, Maximum           *
Security Unit, Arkansas Department of *
Correction,                              *
                                         *
              Appellees.                 *
                                    ___________
                          Submitted: January 18, 2001

                                Filed: January 24, 2001
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Barry Turner, an Arkansas inmate, appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action claiming defendants failed to protect
him from an assault by another inmate. We conclude that the court properly vacated
an earlier order granting default judgment against some of the defendants, see Fed. R.
Civ. P. 54(b), and that summary judgment was warranted because Mr. Turner did not
show he faced a substantial risk of serious harm which defendants knew of and
disregarded, see Farmer v. Brennan, 511 U.S. 825, 834, 837 (1994); Prater v. Dahm,
89 F.3d 538, 541 (8th Cir. 1996) (noting it is well settled that Eighth Amendment
imposes duty on part of prison officials to protect prisoners from attacks; duty to
protect inmate requires only that prison officials take reasonable measures to abate
substantial risks of serious harm of which they are aware).

      Accordingly, we affirm the judgment of the district court.




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the findings and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District of
Arkansas.
                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-